Buchanan, J.
The appellee moves to dismiss this appeal on the following grounds:
1. That appellant applied for and obtained an appeal to this court, returnable on the fourth Monday of February, 1860, from a judgment ren- ’ dered by the District Court on the 15th December, 1859; that he failed to give bond and take the necessary steps to prosecute his said appeal; that appellant thereby abandoned his appeal, and cannot be permitted to renew it.
2. That having failed to bring up his said appeal within the time prescribed by the order of court and at the regular return day, ajjpellee ob,-tained the .certificate of the Clerk of the Supreme Court, stating that the record had not been brought up, &c., which certificate ajjpellee produced riat the next regular term of the-District Court, and obtained award of exe- . cution upon the judgment, which thereby became irrevocable; that the subsequent appeal from the said judgment is consequently illegal, and cannot be entertained. - ■ •
*341The facts stated in this rule are shown to he true by the record. And under the law and the practice of the court, tisis motion must prevail. C. P. Art. 589, 594; 15 An. 591; Ibid. 592.
Rule absolute, and appeal dismissed, at costs of appellant.
Land, J., absent, concitrring.